Gorski and Hayes, JJ. (dissenting in part).
We respectfully dissent in part. We agree with the majority that plaintiff is not entitled to partial summary judgment on liability under Labor Law § 240 (1) based on the falling object theory, inasmuch as he was not struck by a falling object {see Narducci v Manhasset Bay Assoc., 96 NY2d 259, 267-268 [2001]). We also agree with the majority that the Labor Law § 241 (6) cause of action was properly dismissed insofar as it is based on the alleged violations of 12 NYCRR 23-1.21 (b) (4) (iv) and (e) (2) and (3).
We conclude, however, that Supreme Court erred in denying plaintiffs motion for partial summary judgment on liability under Labor Law § 240 (1) based on the falling worker theory {see generally Narducci, 96 NY2d at 267), and we therefore would modify the order by granting plaintiffs motion. In our view, the record establishes that defendant did not provide plaintiff with the proper protection from falling from a height as required under that section. The record establishes that the ladder at the work site was unopened and leaning against the building below a window three feet in width, and defendant had used a metal prop to hold the window open. The record further establishes that the ladder was accessible only by backing out of the window. In our view, the ladder, accessible only by the window, was patently insufficient to satisfy defendant’s statutory obligation to “give proper protection to” plaintiff (Labor Law § 240 [1]; cf. Sopha v Combustion Eng’g, 261 AD2d 911 [1999]), yet it is undisputed that the prescribed method of accessing and leaving the work site was by way of the ladder and window. In addition, the ladder provided was inadequate because the top rung was approximately three feet below the bottom of the window, and plaintiff was not given an appropriate safety device such as a harness or rope with which to access the ladder {see Felker v Corning Inc., 90 NY2d 219, 224-225 [1997]). “ ‘The unrefuted evidence establishes that plaintiff fell from a ladder while engaged in statutorily protected work and that no safety devices were provided that might have prevented the accident’ ” {Rounds v Gibralter Steel Corp., 305 AD2d 1018, 1018 [2003]; see Hodge v Crouse Hinds Div. of Cooper Indus., 207 AD2d 1007 [1994]).
Because, in our view, adequate safety devices were not provided to plaintiff to access the ladder, plaintiff’s alleged negligence in striking the metal prop holding the window open cannot be the “sole proximate cause” of plaintiffs injuries, and any comparative negligence is irrelevant {see Panek v County of *1072Albany, 99 NY2d 452, 458 [2003]; Petit v Board of Educ. of W. Genesee School Dist., 307 AD2d 749 [2003]; cf. Blake v Neighborhood Hous. Servs. of N.Y. City, 1 NY3d 280, 290-292 [2003]). Present—Hurlbutt, J.P., Gorski, Martoche, Smith and Hayes, JJ.